            Case 1:19-cv-00125-LLS Document 1 Filed 01/06/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STEVE SANDS,

                                Plaintiff,                    Docket No. 1:19-cv-00125

        - against -                                           JURY TRIAL DEMANDED

 ZIFF DAVIS, LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Steve Sands (“Sands” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Ziff Davis, LLC (“Ziff” or “Defendant”) hereby alleges

as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of actress Krysten Ritter on the set of the Netflix TV series Jessica

Jones, owned and registered by Sands, a New York based professional photographer.

Accordingly, Sands seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
             Case 1:19-cv-00125-LLS Document 1 Filed 01/06/19 Page 2 of 4



       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.       Sands is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 568 Grand St., Apt. J903,

New York, NY 10002.

       6.       Upon information and belief, Ziff is a foreign limited liability company duly

organized and existing under the laws of the State of Delaware, with a place of business 28 East

28th Street, New York, New York 10016. Upon information and belief Ziff is registered with the

New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Ziff has owned and operated a website at the URL:

www.IGN.com (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Sands photographed actress Krysten Ritter on the set of the Netflix TV series

Jessica Jones (the “Photograph”). A true and correct copy of the Photograph is attached hereto as

Exhibit A.

       8.       Sands is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-009-612 and titled “Jessica Jones squatting March 10, 2015.”

       B.       Defendant’s Infringing Activities

       10.      Ziff ran an article on the Website entitled Marvel’s Jessica Jones Episode 7:

“AKA Top Shelf Perverts” Review. See URL: https://www.ign.com/articles/2015/11/20/marvels-
                Case 1:19-cv-00125-LLS Document 1 Filed 01/06/19 Page 3 of 4



jessica-jones-episode-7-aka-top-shelf-perverts-review. The article prominently featured the

Photograph in a video created by Ziff. A screenshot of the Photograph on the article is attached

hereto as Exhibit B.

          11.      Ziff did not license the Photograph from Plaintiff for its Website, nor did Ziff

have Plaintiff’s permission or consent to publish the Photograph on its Website.

          12.      Sands first learned of the use of the Photograph on the Website in December

2018.

                                  CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          13.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.      Ziff infringed Plaintiff’s copyright in the Photograph by reproducing and publicly

displaying the Photograph on the Website. Ziff is not, and has never been, licensed or otherwise

authorized to reproduce, publically display, distribute and/or use the Photograph.

          15.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 1:19-cv-00125-LLS Document 1 Filed 01/06/19 Page 4 of 4



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Ziff be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded a) Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 6, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff Steve Sands
